 1   KING & FRISCH, P.C.
     6226 East Pima, Suite #150
 2   Tucson, Arizona 85712
     Telephone: (520) 790-4061
 3   Facsimile: (520) 571-8148
     JAMES C. FRISCH
 4   State Bar #003547/PCC #19392
     E-mail: jfrisch@kfazlaw.com
 5   JOHN P. CHRISTIANSEN
     State Bar #031047/PCC #66779
 6   E-mail: jchristiansen@kfazlaw.com
     Attorneys for Plaintiff
 7
                         IN THE UNITED STATES BANKRUPTCY COURT
 8                             FOR THE DISTRICT OF ARIZONA

 9
     In re                                             Case No.
10                                                     2:19-bk-09701-EPB
     ROSALINDA C. LEDESMA
11                                                     Chapter
                             Debtor,                   7
12    _____________________________________
                                                       Adv. Proc. No.
13   ESTATE OF LYDIA G. CRUZ, by ENRIQUE
     CRUZ, Personal Representative,
14
                                 Plaintiff,
15   v.

16   ROSALINDA C. LEDESMA

17                                Defendant.

18

19    COMPLAINT FOR DETERMINATION OF DISCHARGEABILITY AND OBJECTING
      TO DEBTOR’S DISCHARGE PURSUANT TO 11 U.S.C. §§ 523(a)(2)(A) AND 523(a)(4)
20
21           Plaintiff, Enrique Cruz, as Successor Personal Representative of the Estate of Lydia G.

22   Cruz, for his complaint against Defendant, Rosalinda C. Ledesma, alleges as follows:
23
                                              JURISDICTION
24

25           1.     On August 2, 2019, the Debtor, Rosalinda C. Ledesma, filed a voluntary petition

26   for relief under Chapter 7 of Title 11 of the United States Code in the United States Bankruptcy

27   Court for the District of Arizona and was assigned Case No. 2:19-bk-09701-EPB.
28


Case 2:19-bk-09701-EPB                           1 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                          Desc
                             Main Document    Page 1 of 13
 1          2.       On September 7, 2019, the Debtor’s duly-noticed meeting of creditors was held
 2   pursuant to 11 U.S.C. § 341(a).
 3
            3.       As of the date of this complaint, the Debtor has not been granted a discharge.
 4
            4.       This complaint is timely because the date by which a complaint objecting to the
 5
     Debtor’s discharge or to determine dischargeability of a debt expires on November 8, 2019.
 6

 7          5.       This is an adversary proceeding in which the plaintiff-creditor is objecting to the

 8   Debtor’s discharge and is seeking a determination as to the dischargeability of the debt owed by

 9   the Debtor to Plaintiff under 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(4).
10
            6.       The Court has jurisdiction over this adversary proceeding pursuant to 28 U.C.S. §§
11
     1334 and 523.
12
            7.       This case is a core proceeding pursuant to 28 U.C.S. § 157(b)(2)(I) and
13
     157(b)(2)(J) and Plaintiff consents to entry of final orders or judgment by the bankruptcy court.
14

15
                                                  PARTIES
16
            8.       Plaintiff is the duly appointed personal representative of the Estate of Lydia G.
17
     Cruz with administration before the Probate Division of the Arizona Superior Court in Pima
18

19   County, Arizona under case number PB20120986.

20          9.       Plaintiff is an unsecured creditor of the Debtor identified in Debtor’s petition by

21   counsel of record from the probate proceedings, James Frisch.
22
            10.      Defendant is the Debtor in the above-captioned case and at all relevant times has
23
     been a resident of the State of Arizona.
24

25                                      GENERAL ALLEGATION
26          11.      On December 16, 2011, Lydia G. Cruz (“Decedent”), or Rosalinda C. Ledesma
27
     (“Debtor”) acting as her attorney in fact, withdrew community funds belonging to Lydia G. Cruz
28


Case 2:19-bk-09701-EPB                            2 Entered 11/05/19 14:33:54
                              Doc 19 Filed 11/05/19                                           Desc
                              Main Document    Page 2 of 13
 1   and Jose Cruz from two joint accounts at Wells Fargo Bank.
 2            12.   On December 16, 2011, the withdrawn funds from the two joint accounts at Wells
 3
     Fargo Bank were converted to a cashier’s check in the amount of $118,823.60 made payable to
 4
     Debtor.
 5
              13.   On December 16, 2011, Debtor deposited the cashier’s check into a savings
 6

 7   account at Chase Bank bearing only Debtor’s name.

 8            14.   On January 6, 2012, Decedent petitioned for dissolution of marriage from Jose

 9   Cruz.
10
              15.   On January 6, 2012, the Arizona Superior Court in Pima County issued an
11
     injunction in the dissolution of marriage action, prohibiting Decedent and Jose Cruz from
12
     transferring, encumbering, concealing, selling, or otherwise disposing of any joint, common or
13
     community property of the parties without the written consent of both parties or permission of the
14

15   court.

16            16.   On January 24, 2012, Decedent executed a general durable power of attorney
17   appointing Debtor as her agent and attorney-in-fact.
18
              17.   The general durable power of attorney executed by Decedent on January 24, 2012
19
     did not contain a specific gifting provision.
20
              18.   Debtor acted as the agent or attorney-in-fact for Decedent pursuant to the general
21

22   durable power of attorney until Decedent’s death on June 19, 2012.

23            19.   On February 2, 2012, Decedent executed a last will and testament devising no

24   specific gifts of property except as provided in a separate written statement prepared prior to her
25   death.
26
              20.   On February 2, 2012, Decedent executed a last will and testament devising the rest
27
     and residue of her estate in equal shares to all nine of her specifically named children.
28


Case 2:19-bk-09701-EPB                           3 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                           Desc
                             Main Document    Page 3 of 13
 1          21.     On February 2, 2012, Decedent executed a last will and testament nominating
 2   Debtor as personal representative of her estate.
 3
            22.     On March 22, 2012, Decedent engaged the services of the law firm of Moore,
 4
     Masunas, & Moore (“Moore”) for her divorce action.
 5
            23.     On March 26, 2012, Debtor wrote a check to Moore for a hospital visit to
 6

 7   Decedent.

 8          24.     On March 26, 2012, Debtor wrote a check to Moore as a retainer to represent

 9   Decedent in her divorce action.
10
            25.     On March 27, 2012, Debtor transferred $5,000.00 from Debtor’s individual
11
     account at Chase Bank to an individual checking account opened by Debtor in the name of
12
     Decedent.
13
            26.     Debtor was designated as agent under a power of attorney on Decedent’s
14

15   individual checking account identified in paragraph (25) above.

16          27.     On March 27, 2012, Debtor transferred $100,000.00 from Debtor’s individual
17   account at Chase Bank to an individual savings account opened by Debtor in the name of
18
     Decedent.
19
            28.     Debtor was designated as agent under a power of attorney on Decedent’s
20
     individual savings account identified in paragraph (27) above.
21

22          29.     On May 30, 2012, Decedent signed an asset list indicating she held a checking

23   account at Chase Bank with a balance of $4,810.35.

24          30.     On May 30, 2012, Decedent signed an asset list indicating she held a savings
25   account at Chase Bank with a balance of $90,028.75.
26
            31.     On June 17, 2012, Debtor used the general durable power of attorney to withdraw
27
     $29.81 from Decedent’s joint account with Jose Cruz at Wells Fargo Bank.
28


Case 2:19-bk-09701-EPB                           4 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                       Desc
                             Main Document    Page 4 of 13
 1          32.     On June 17, 2012, Debtor used the general durable power of attorney to withdraw
 2   $25.78 from Decedent’s joint account with Jose Cruz at Wells Fargo Bank.
 3
            33.     On June 17, 2012, Debtor transferred $4,502.42 from Decedent’s individual
 4
     checking account at Chase Bank to Debtor’s individual account at Chase Bank.
 5
            34.     On June 17, 2012, Debtor transferred $90,028.75 from Decedent’s individual
 6

 7   savings account at Chase Bank to Debtor’s individual account at Chase Bank.

 8          35.     On June 19, 2012, Debtor transferred $0.03 from Decedent’s individual checking

 9   account at Chase Bank to Debtor’s individual account at Chase Bank.
10
            36.     On June 19, 2012, Debtor transferred $12.31 from Decedent’s individual savings
11
     account at Chase Bank to Debtor’s individual account at Chase Bank.
12
            37.     Decedent died testate on June 19, 2012 at age 75.
13
            38.     On August 17, 2012, Decedent’s attorney sent a letter to Debtor advising Debtor
14

15   that the funds over which Debtor had control belonged to the surviving spouse and the estate and

16   also explained Debtor’s fiduciary obligations related to those funds.
17          39.     On September 14, 2012, Debtor applied for informal probate and appointment as
18
     Personal Representative of Decedent’s estate.
19
            40.     On September 17, 2012, Decedent’s will was admitted to informal probate and
20
     Debtor was appointed as the Personal Representative of the Estate.
21

22          41.     On October 24, 2012, Decedent’s attorney sent Debtor a refund in the amount of

23   $4,448.00 for the remainder of a retainer Decedent previously paid to the attorney and again

24   reminded Debtor of her fiduciary obligations.
25          42.     In November of 2012, Debtor purchased the real property located at 632 S.
26
     Revolta Circle, Mesa, Arizona 85208.
27
            43.     Debtor made the down payment for the real property, directly or indirectly, with
28


Case 2:19-bk-09701-EPB                           5 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                        Desc
                             Main Document    Page 5 of 13
 1   funds obtained from Decedent’s individual accounts at Chase Bank.
 2           44.    Debtor used the funds obtained from Decedent’s individual accounts at Chase
 3
     Bank to directly or indirectly make the mortgage payments on the real property.
 4
             45.    On December 23, 2013, Debtor transferred $1,000.00 from the estate account at
 5
     Chase Bank to her individual account at Chase Bank.
 6

 7           46.    On July 15, 2014, Debtor wrote a check against the estate account at Chase Bank

 8   for “interment expense” in the amount of $1,633.35 which was made payable to herself.

 9           47.    On July 30, 2014, Debtor wrote a check against the estate account at Chase Bank
10
     for “probate expense” in the amount of $1,761.44 which was made payable to herself.
11
             48.    On August 13, 2014, Debtor filed a status report with the Court.
12
             49.    On November 18, 2015, Debtor filed a status report with the Court.
13
             50.    Neither status report filed by Debtor addressed the funds withdrawn from Wells
14

15   Fargo Bank by Debtor identified in paragraphs (31) and (32) above.

16           51.    Neither status report filed by Debtor addressed the funds held by Decedent at
17   Chase Bank identified in paragraphs (33) through (36) above.
18
             52.    Neither status report filed by Debtor addressed the disbursements to Debtor from
19
     the estate account.
20
             53.    On May 26, 2016, Plaintiff filed a petition to cite Debtor to court to be examined,
21

22   to have her removed as Personal Representative, and to have him appointed as Successor Personal

23   Representative.

24           54.    On July 21, 2016, this Court held a hearing on the Petition filed May 26, 2016.
25           55.    Debtor did not appear at the hearing held on July 21, 2016.
26
             56.    On July 21, 2016, Plaintiff was questioned regarding the Petition filed on May 26,
27
     2016.
28


Case 2:19-bk-09701-EPB                           6 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                         Desc
                             Main Document    Page 6 of 13
 1          57.     On July 21, 2016, the Court issued an order removing Debtor as Personal
 2   Representative of the estate, appointing Plaintiff as Personal Representative of the estate, and
 3
     directing Debtor to turn over all documents and property of the Estate.
 4
            58.     Between July 26, 2016 and August 12, 2016, Debtor filed multiple documents to
 5
     challenge her removal, Plaintiff’s appointment, and the order to show cause.
 6

 7          59.     The Court denied Debtor’s attempts and held a hearing on August 18, 2016 during

 8   which Debtor was questioned regarding the location of assets of the estate.

 9          60.     On August 18, 2016, Debtor testified she did not know what happened to the
10
     cashier’s check identified in paragraph (12) above.
11
            61.     On August 18, 2016, Debtor testified that she didn’t take possession of the cashier’s
12
     check identified in paragraph (12) above.
13
            62.     On August 18, 2016, Debtor testified that she didn’t deposit the cashier’s check
14

15   identified in paragraph (12) above.

16          63.     On August 18, 2016, Debtor testified that she did not take any action on the two
17   Chase accounts in Decedent’s individual name identified in paragraphs (33) through (36) above
18
     including actions regarding deposits, withdrawals, or writing checks.
19
            64.     On August 18, 2016, Debtor testified that she only followed instructions given to
20
     her by Decedent and that she was not given instructions with regard to money or finances.
21

22          65.     On August 18, 2016, Debtor testified that she did not remember what happened to

23   the funds in the two Chase accounts in Decedent’s individual name identified in paragraphs (33)

24   through (36) above.
25          66.     On August 18, 2016, Debtor testified that she tried to locate the assets transferred
26
     from the Chase accounts in Decedent’s individual name identified in paragraphs (33) through (36)
27
     above, but was unsuccessful.
28


Case 2:19-bk-09701-EPB                           7 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                           Desc
                             Main Document    Page 7 of 13
 1           67.   On August 18, 2016, Debtor testified that she was unable to get information from
 2   Chase Bank regarding the account into which the funds identified in paragraphs (33) through (36)
 3
     above were transferred.
 4
             68.   On August 18, 2016, Debtor testified that she tried to use her Letters to get the
 5
     information from Chase Bank and was told she needed to get a court order to get the information.
 6

 7           69.   On November 23, 2016, Plaintiff filed a subpoena duces tecum for the bank

 8   records of Decedent and of Debtor.

 9           70.   On January 23, 2017, Debtor filed a motion to quash the subpoena duces tecum.
10
             71.   On March 7, 2017, the Court ruled against Debtor on her motion to quash the
11
     subpoena duces tecum.
12
             72.   On March 13, 2017, Plaintiff received the documents sought by the subpoena.
13
             73.   The documents obtained by subpoena confirm that the funds transferred from
14

15   Decedent’s accounts at Chase Bank shortly before her death were transferred to an account

16   owned solely by Debtor.
17           74.   On January 17, 2018, Plaintiff filed a petition to cite Debtor to court a second time.
18
             75.   On March 6, 2018, the Court held a hearing on the second petition to cite Debtor
19
     to court.
20
             76.   On March 6, 2018, Debtor testified that the funds she transferred to her individual
21

22   account at Chase Bank were a gift from Decedent to Debtor.

23           77.   On March 6, 2018, Debtor testified that the gift of the funds occurred on

24   December 16, 2011.
25           78.   At some point following Decedent’s death, Debtor told at least one family member
26
     that Decedent spent all the money before her death.
27
             79.   At some point following Decedent’s death, Debtor told at least one family member
28


Case 2:19-bk-09701-EPB                             8 Entered 11/05/19 14:33:54
                               Doc 19 Filed 11/05/19                                       Desc
                               Main Document    Page 8 of 13
 1   that she didn’t know where the money was.
 2          80.     On March 6, 2018, the Court ordered both parties to file a supplemental brief.
 3
            81.     On March 15, 2018, Plaintiff filed his supplemental brief.
 4
            82.     On March 25, 2018, Debtor filed her supplemental brief.
 5
            83.     On May 1, 2018, the Court issued an under advisement ruling.
 6

 7          84.     On May 1, 2018, the Court found that Debtor testified inconsistently about estate

 8   assets and her knowledge and possession of them and that her testimony was not credible.

 9          85.     On May 1, 2018, the Court found that the amounts of $90,028.75, $4,810.35,
10
     $29.81, and $25.78 were not gifts from the deceased to Debtor, but belong to the estate.
11
            86.     On May 1, 2018, the Court ordered Debtor to relinquish control and turn over
12
     $94,894.69 to the estate by July 20, 2018.
13
            87.      When Debtor failed to turn over the funds by July 20, 2018, Plaintiff filed an
14

15   application for an order to show cause.

16          88.     After multiple hearings on the application for an order to show cause, the decision
17   was made that Plaintiff would file a complaint in that action ahead of an evidentiary hearing to
18
     determine if the court could require Debtor to sell her real property to pay a portion of the ordered
19
     amount.
20
            89.     Plaintiff filed the complaint in the state court action on February 18, 2019.
21

22          90.     On May 21, 2019, Debtor filed a motion for summary judgment in the state court

23   action to which Plaintiff filed an opposition on June 25, 2019.

24          91.     On July 17, 2019, the court in the state court action issued a ruling denying
25   Debtor’s motion for summary judgment.
26
            92.     While Plaintiff was preparing his own motion for summary judgment in the state
27
     court action, Debtor filed her petition in this bankruptcy action.
28


Case 2:19-bk-09701-EPB                           9 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                           Desc
                             Main Document    Page 9 of 13
 1           93.     Debtor incorrectly listed Plaintiff’s counsel as the creditor for the claim rather than
 2   the estate or Plaintiff and neither Plaintiff nor counsel was served with proper notice of the
 3
     bankruptcy action.
 4
             94.     As of the date of this complaint, Debtor has not turned over the funds as ordered
 5
     by the Court.
 6

 7
                                    Count One – 11 U.S.C. § 523(a)(2(A)
 8
             95.     Plaintiff incorporates by this reference the foregoing allegations of the Complaint
 9
     and re-alleges the same as if fully set forth.
10

11           96.     Debtor told beneficiaries of the estate that the funds she withdrew from Decedent’s

12   financial accounts had either been spent by the Decedent prior to death or that she did not know

13   what had happened to the funds.
14           97.     Debtor concealed the funds by transferring them from Decedent’s financial
15
     accounts to her own financial accounts.
16
             98.     Debtor knew her the statements to the beneficiaries were false because she had
17
     transferred the money to her own accounts.
18

19           99.     Debtor knew concealing the funds was improper because Decedent’s attorney had

20   informed Debtor the funds belonged to the surviving spouse and the estate.

21           100.    Debtor’s intent to deceive is clear from her actions following concealment of the
22
     funds when she failed to report the funds as part of the estate assets on the status reports and when
23
     she testified under oath that she did not know what happened to the funds and that she did not
24
     know who owned the accounts to which the funds were transferred.
25
             101.    Plaintiff and the other beneficiaries relied and had reason to rely on the statements
26
27   and conduct of Debtor and did so by allowing her to proceed with her appointment as the initial

28   personal representative of the estate and remaining personal representative of the estate for a


Case 2:19-bk-09701-EPB                           10 Entered 11/05/19 14:33:54
                              Doc 19 Filed 11/05/19                                            Desc
                              Main Document    Page 10 of 13
 1   significant period of time during which Debtor used the funds for her own personal benefit.
 2           102.    As a result of their reliance on Debtor’s statements and conduct, Plaintiff and the
 3
     other beneficiaries were unable to collect funds that rightly belong to the estate and the
 4
     beneficiaries as successors to the estate.
 5

 6                                   Count Two – 11 U.S.C. § 523(a)(4)
 7
             103.    Plaintiff incorporates by this reference the foregoing allegations of the Complaint
 8
     and re-alleges the same as if fully set forth.
 9
             104.    At all times applicable to this count, Debtor acted as Decedent’s agent under a
10

11   durable general power of attorney or as personal representative of Decedent’s estate.

12           105.    As an agent under a durable general power of attorney, Debtor was required to use

13   Decedent’s assets for the benefit of Decedent and not for Debtor’s own benefit.
14           106.    Prior to Decedent’s death and while still acting under the durable general power of
15
     attorney, Debtor took control of funds totaling $94,839.10 from Decedent’s individual accounts at
16
     Chase Bank.
17
             107.    Prior to Decedent’s death and while still acting under the durable general power of
18

19   attorney, Debtor took control of funds totaling $55.59 from Decedent’s joint account with Jose

20   Cruz at Wells Fargo Bank.

21           108.    The transfer of funds from the two banks occurred while Debtor was Decedent’s
22
     agent and while Decedent was subject to the court order prohibiting Decedent from transferring,
23
     encumbering, concealing, selling, or otherwise disposing of any joint, common or community
24
     property without the written consent of Decedent and Jose Cruz or permission of the court.
25
             109.    Following Decedent’s death and while acting as personal representative of
26
27   Decedent’s probate estate, Debtor took control of $4,448.00 from Decedent’s attorney for a

28   refund of Decedent’s remaining retainer.


Case 2:19-bk-09701-EPB                           11 Entered 11/05/19 14:33:54
                              Doc 19 Filed 11/05/19                                          Desc
                              Main Document    Page 11 of 13
 1          110.    It was not in Decedent’s best interests for Debtor to transfer the funds out of
 2   Decedent’s control and to Debtor for her own use.
 3
            111.    Under state law, Plaintiff’s request for delivery of property possessed by Debtor is
 4
     conclusive evidence that the possession of the property is necessary for purposes of estate
 5
     administration.
 6

 7          112.    Under state law, the superior court’s order for return of Decedent’s property after

 8   an examination of Debtor is prima facie evidence of Plaintiff’s right to the property in an action

 9   for recovery of that property.
10
            113.    Debtor failed to turn over or produce the funds as ordered by the superior court.
11
            114.    As agent under power of attorney for Decedent, Debtor had a duty to collect and
12
     account for estate assets.
13
            115.    As personal representative of Decedent’s estate, Debtor had a duty to collect and
14

15   account for estate assets.

16          116.    Debtor failed to collect the funds from Decedent’s individual accounts at Chase
17   Bank for the estate.
18
            117.    Debtor failed to properly account for the funds that belonged to the estate.
19

20
        Plaintiff requests judgment against the Defendant Debtor as follows:
21

22              A. Determining that the debt reflected in the order entered in favor of plaintiff against

23              the Debtor on July 9, 2018, is non-dischargeable under 11 U.S.C. §§ 523(a)(2)(A) and

24              523(a)(4).
25              B. For Plaintiffs’ reasonable attorney's fees and costs incurred pursuant to state law
26
                under A.R.S. § 12-341, A.R.S. § 14-1105(A), A.R.S. § 14-3709(D), and A.R.S. § 46-
27
                456(B).
28


Case 2:19-bk-09701-EPB                          12 Entered 11/05/19 14:33:54
                             Doc 19 Filed 11/05/19                                           Desc
                             Main Document    Page 12 of 13
 1            C. For such other and further relief as the Court deems just and proper.
 2

 3         Dated: November 5, 2019.
                                                    KING & FRISCH, P.C.
 4

 5
                                               By: /s/ James C. Frisch
 6                                                 James C. Frisch
                                                   John P. Christiansen
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


Case 2:19-bk-09701-EPB                       13 Entered 11/05/19 14:33:54
                          Doc 19 Filed 11/05/19                                          Desc
                          Main Document    Page 13 of 13
